 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     VICTORY SPORTS & ENTERTAINMENT,
11   LLC,                                                  Case No.: 2:19-cv-00826-APG-NJK
12          Plaintiff(s),                                                 Order
13   v.                                                               (Docket No. 8)
14   JOSE PEDRAZA, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to seal its complaint. Docket No. 8. The
17 motion is woefully deficient, and is hereby DENIED without prejudice. As a courtesy to Plaintiff,
18 however, the Court INSTRUCTS the Clerk’s Office to seal the complaint on an interim basis and
19 Plaintiff shall file a renewed motion to seal the complaint by June 7, 2019, in compliance with the
20 below requirements.      Failure to file that motion will result in the Court unsealing the
21 complaint.
22         First, the renewed motion must identify the correct standard that governs this request. See
23 Billman Prop., LLC v. Bank of America, N.A., 2015 WL 575926, at *1 (D. Nev. Feb. 11, 2015)
24 (collecting cases regarding requests to seal the complaint or material attached to the complaint).
25         Second, the renewed motion must provide meaningful discussion—supported by
26 declaration—explaining why that standard has been met here. Such meaningful discussion is
27 absent in the present motion, which asserts without specificity that there is certain proprietary
28

                                                    1
 1 information in the complaint and then relies solely on an inapplicable rule governing redactions to
 2 personal identifying information. See Docket No. 8 at 2.1
 3         IT IS SO ORDERED.
 4         Dated: May 30, 2019
 5                                                                ______________________________
                                                                  Nancy J. Koppe
 6                                                                United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
           1
           Attorney Jacquelyn Franco is CAUTIONED for submitted a misleading quotation. The
22 motion states that:
23                 Pursuant to LR IC 6-1, “Parties must refrain from including – or
                   must partially redact, where inclusion is necessary – [ ] personal-
24                 data identifies [sic] from all documents filed with the court,
                   including exhibits, whether filed electronically or in paper, unless
25                 the court orders otherwise.”
26 Docket No. 8 at 2. In quoting this rule, counsel used brackets to omit the words “the following.”
   With those words not omitted, it is clear that the rule applies only to social security numbers, names
27 of minor children, dates of birth, financial account numbers, home addresses, and tax identification
   numbers. See Local Rule IC 6-1(a). A company’s proprietary information is not one of the
28 enumerated categories of information for which redaction is required by the rule. Counsel is
   expected to candidly present legal authority moving forward.
                                                       2
